Citation Nr: 0945891	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  09-20 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disability, and if so, whether the reopened claim 
should be granted.

2.  Entitlement to service connection for a left arm 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from August 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in September 2009.  A transcript of the hearing is associated 
with the claims file. 

The issues of entitlement to service connection for a right 
leg disability and entitlement to service connection for a 
left arm disability are addressed in the REMAND that follows 
the order section of this decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  In an unappealed May 2007 Board decision, the Veteran's 
claim of entitlement to service connection for right knee and 
right ankle disabilities was denied.

2.  The evidence associated with the claims file subsequent 
to the May 2007 Board decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant of evidence already of 
record, and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for a right 
leg disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for right leg 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis
 
The Veteran originally filed his claim of entitlement to 
service connection for right knee and ankle disabilities in 
May 2005.  The claim was denied in a January 2006 rating 
decision on the basis that neither condition was incurred in 
or aggravated by active service.  The Veteran appealed this 
decision to the Board.  In a May 2007 decision, the Board 
upheld the RO's denial of service connection for right knee 
and ankle disabilities.

The evidence of record at the time of the May 2007 Board 
decision included the following: the Veteran's service 
treatment records (STRs), showing that the Veteran was 
injured in May 1945, when he fell a distance of 35 feet while 
the Navy ship he was stationed on was in dry dock for 
repairs; private medical records from Dr. B.K., showing that 
the Veteran had received treatment for right hip discomfort 
and degenerative arthritis of the lumbar spine; and private 
medical records from Dr. C.J., showing that the Veteran had 
been diagnosed with degenerative arthritis in the right knee.

The evidence that has been received since the Board's May 
2007 decision includes duplicate copies of the Veteran's STRs 
showing his 35 foot fall and subsequent injuries in service, 
and the Veteran's testimony at a September 2009 Board 
hearing, at which the Veteran reported that he had 
experienced pain and trouble in his right leg since his 
separation from active service.  

The Veteran is competent to state when he first experienced 
pain in his right leg and that the symptoms have continued 
since service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the 
Board has found the Veteran to be credible.  Additionally, 
the U.S. Court of Appeals for Veterans Claims has determined 
that it is symptoms, not treatment, which are the essence of 
any evidence of continuity of symptomatology.  Savage v. 
Grober, 10 Vet. App. 488, 496 (1997); citing Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  Therefore, the 
Veteran's statements that he has experienced pain since 
service is competent evidence of continuity of 
symptomatology.  

The Board finds that the Veteran's testimony that he has 
experienced pain and problems with his right leg since his 
separation from active service is new and material.  In this 
regard the Board notes that the testimony directly addresses 
the reason the claim was originally denied.  The testimony is 
not cumulative or redundant of the evidence previously of 
record.  Moreover, the testimony is sufficient to raise a 
reasonable possibility of substantiating the claim.  
Accordingly, reopening of the claim for entitlement to 
service connection for a right leg disability is in order.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for right leg 
disability is granted.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims of entitlement service 
connection for a right leg disability and entitlement to 
service connection for a left arm disability are decided.

A review of the Veteran's STRs shows that in May 1945, while 
making dry dock repairs to his Naval ship, the Veteran fell 
35 feet from the boatswain's chair to the deck when 
supporting line fouled on cable and severed.  The Veteran 
sustained multiple contusions to his left arm, and was 
prescribed absolute bed rest for treatment.  

Treatment notes from March 2003 to March 2004 from the 
Veteran's private physician, Dr. B.K., show that the Veteran 
has received treatment for right hip discomfort.  Treatment 
notes from the Veteran's private physician, Dr. C.J., 
indicate that in August 2006, the Veteran was diagnosed with 
degenerative arthritis in the right knee. 

At his September 2009 Board hearing, the Veteran reported 
that he had experienced both left arm and right leg pain 
since his fall in service.  

As stated above, a lay person is competent to testify to the 
onset and continuity of symptomatology.  Additionally, the 
Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).

Additionally, the Board notes that the Veteran is service-
connected for post-traumatic arthritis of the lumbar spine.  
The Veteran has questioned whether his right leg pain might 
be a result of the back injury which he sustained in the fall 
described above.

To establish entitlement to service connection for a 
disability on a secondary basis, there must be evidence 
sufficient to show that a current disability exists and that 
the current disability was either caused by or aggravated by 
a service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1997).  When aggravation of a non-service-
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id; 38 C.F.R. § 3.310(b) (2009). 

In light of the Veteran's 35 foot fall in service and service 
connection for post-traumatic arthritis of the lumbar spine 
as a result of that fall; the Veteran's statements that he 
has had left arm and right leg pain since his separation from 
active service; and the post-service medical evidence 
indicating that he has received treatment for, among other 
conditions, right leg pain; the Board finds that the Veteran 
should be afforded a VA examination to determine the nature 
and etiology of any currently present right leg and left arm 
disabilities.  See McLendon, 20 Vet. App. 79 (2006).

Finally, the Board notes that at his September 2009 Board 
hearing, the Veteran reported that he had been receiving 
treatment for his left arm and other conditions.  These 
records are not on file in the claims folder and there is no 
documentation reflecting that the RO has attempted to obtain 
these records.  The Board finds that the originating agency 
should attempt to obtain these records before a decision is 
rendered.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include 
medical records from the physicians 
identified at the Veteran's September 
2009 Board hearing.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and his 
representative and request them to 
submit the outstanding evidence.

2.	Then, the Veteran should be afforded an 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of any currently 
present right leg and left arm 
disabilities, to include whether any 
right leg disability was caused or 
aggravated by the Veteran's service-
connected lumbar spine disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  

Based on the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to each disability as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service.  In addition, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the Veteran's 
right leg disability was caused or 
chronically worsened by his service-
connected low back disability.

The supporting rationale for all 
opinions expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claims in 
light of all pertinent evidence and 
legal authority.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be 
furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant need take no action until she is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


